Filed 3/9/22 P. v. Angeles CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079714
           Plaintiff and Respondent,
                                                                                     (Tulare Super. Ct.
                    v.                                                              No. TCM074428-01)

 MANUEL SILVA ANGELES,
                                                                                          OPINION
           Defendant and Appellant.



         APPEAL from an order of the Superior Court of Tulare County. Jennifer Shirk,
Judge.
         Lisa Bertolino, Public Defender, Thomas McGuire, Assistant Public Defender,
and Judyanne Rogado, Deputy Public Defender for Defendant and Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez and Ian Whitney, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                      INTRODUCTION
       In 2001, appellant Manuel Silva Angeles (appellant) pleaded no contest to felony
possession of cocaine (Health & Saf. Code, § 11550) and misdemeanor driving with a
blood-alcohol content of 0.08 percent or greater (Veh. Code, § 23152, subd. (b)) and was
placed on probation.
       Appellant was not a citizen of the United States. At the time of his plea, according
to postconviction declarations filed by his immigration attorney, appellant was “the
derivative beneficiary” of a visa petition filed in 1992 by his father, and the petition had
been “approved” but was “pending.”
       Appellant declared that he became the subject to removal proceedings in 2014. In
2018, appellant filed a motion to vacate his 2001 plea pursuant to Penal Code section
1473.71, a statute that was enacted in 2016 and became effective on January 1, 2017.
(People v. Mejia (2019) 36 Cal.App.5th 859, 861 (Mejia).) Section 1473.7 provides a
basis for a noncitizen who is no longer in custody to move to vacate a conviction because
of prejudicial error regarding adverse immigration consequences. If the court grants the
motion, it shall permit the moving party to withdraw his plea. (§ 1473.7, subd. (e)(3).)
Section 1473.7 applies retroactively and allows challenge to pleas and final convictions
that occurred before the statute was effective. (People v. Rodriguez (2021) 68
Cal.App.5th 301, 309–310.) The initial version of section 1473.7 was interpreted to
require the moving party to establish prejudicial ineffective assistance of counsel at the
time of the plea under the standard of Strickland v. Washington (1984) 466 U.S. 668.
(People v. Camacho (2019) 32 Cal.App.5th 998, 1005 (Camacho); People v. Ruiz (2020)
49 Cal.App.5th 1061, 1063 (Ruiz).)
       Appellant’s section 1473.7 motion asserted the attorney who represented him at
the plea hearing was prejudicially ineffective for failing to advise him that he was


       1   All further citations to “section 1473.7” are to the statute in the Penal Code.

                                                2.
pleading to an offense that would result in his mandatory deportation and essentially
nullify his pending visa petition. The court denied the motion based on the transcript of
the plea hearing and found appellant’s postconviction declarations were not credible. It
held the court discussed the immigration consequences with appellant and his attorney
before it accepted his plea, and that discussion complied with section 1016.5. Appellant
filed the instant appeal from that ruling.
Amendment of Section 1473.7
       While this appeal was pending, the provisions of section 1473.7 were substantially
amended, effective in 2019, to clarify the moving party is no longer required to establish
ineffective assistance to obtain relief and vacate his conviction. Instead, the moving
party must show by a preponderance of the evidence that his conviction “is legally
invalid due to prejudicial error damaging the moving party’s ability to meaningfully
understand, defend against, or knowingly accept the actual or potential adverse
immigration consequences of a conviction or sentence.” (§ 1437.7, subds. (a)(1), (e)(4);
People v. Vivar (2021) 11 Cal.5th 510, 529 (Vivar).)
       Both appellant and the People acknowledge the 2019 version of section 1473.7
applies to appellate review of the merits of appellant’s section 1473.7 motion to vacate,
and that appellant is no longer required to prove prejudicial ineffective assistance to
obtain relief. (See, e.g., Camacho, supra, 32 Cal.App.5th at p. 1009; Mejia, supra, 36
Cal.App.5th at pp. 865–866, 871.)
Appellate Issues
       In this appeal, appellant contends the court committed error when it denied his
section 1473.7 motion for relief because he met his burden of proof as to both ineffective
assistance as set forth in his motion, and the showing required by the 2019 amendments
to section 1473.7 that he was not advised by either his attorney or the court that he faced
mandatory deportation if he pleaded no contest to felony possession of cocaine, and the



                                             3.
failure to so advise was prejudicial because it affected his pending petition for lawful
permanent resident status.
       The People respond that appellant’s motion was not meritorious under either
ineffective assistance or the 2019 version of section 1473.7. The People assert that at the
plea hearing in 2001, the court complied with section 1016.5 and advised appellant of the
immigration consequences, and both appellant and his attorney stated they had discussed
such consequences before he entered the plea. The People further assert that at the time
of the plea, the court made implied factual findings that accepted the credibility of these
statements from appellant and his attorney since the court accepted appellant’s plea, and
this court must defer to those factual findings and reject appellant’s subsequent
declarations filed in support of his postconviction motions to vacate.
       We find that appellant met his burden of proving his own subjective error about
the mandatory immigration consequences resulting from his plea to felony possession of
cocaine, as required by the 2019 amendments to section 1473.7. (Vivar, supra, 11
Cal.5th at p. 529.) As to prejudice, we remand the matter for further appropriate
proceedings for the superior court to address the nature and the status of visa petition
filed by his father, and appellant’s knowledge about the status of that petition, at the time
of his plea in 2001.
                                          FACTS2
       Around 9:00 p.m. on May 6, 2001, an officer with the California Highway Patrol
responded to a dispatch about a solo vehicle spinout on southbound Highway 99 in
Tulare. The officer arrived at the scene and spoke with appellant, who had been driving
the vehicle. He detected a strong odor of alcohol from appellant’s breath. The officer
asked appellant if he consumed any alcohol. Appellant said he drank two or three beers
between 3:00 p.m. and 6:00 p.m. Appellant failed field sobriety tests.

       2Given appellant’s plea, the only facts about the offenses in the appellate record
are from the law enforcement reports, as summarized in the probation report.

                                              4.
       Appellant was arrested and gave breathalyzer tests that registered blood-alcohol
levels of 0.22 and 0.21 percent. Appellant was searched and a small baggie with a white
powdery substance was found in his front shirt pocket. The substance was later
determined to be 0.25 grams of cocaine.
                           PROCEDURAL BACKGROUND
The Charges
       On May 8, 2001, a felony complaint was filed in the Superior Court of Tulare
County charging appellant with count 1, felony possession of a controlled substance,
cocaine (Health & Saf. Code, § 11350, subd. (a)); count 2, misdemeanor driving under
the influence of alcohol and drugs (Veh. Code, § 23152, subd. (a)); and count 3,
misdemeanor driving with a blood-alcohol content of 0.08 percent or greater (Veh. Code,
§ 23152, subd. (b)). As to counts 2 and 3, it was alleged he had a blood-alcohol content
of 0.20 percent and higher (Veh. Code, § 23578).
The Plea Hearing3
       On May 15, 2001, Judge Allen convened a hearing on appellant’s case. Appellant
was present and represented by David Rendahl, a deputy public defender.
       According to the transcript, the parties stated that appellant was prepared to enter a
plea, and they discussed possible dispositions with the court. Mr. Rendahl requested
electronic monitoring in Los Angeles County. Ms. Price, the deputy district attorney,
wanted pleas on all three counts, and said appellant’s blood-alcohol level was 0.21 or
0.22 percent. The parties also discussed how much time he should serve.
       Thereafter, the following exchange ensued:

              “THE COURT:           There might be only one problem though … if
       he’s an alien and not a citizen and he’s out on the electronic monitor you
       know Immigration and Naturalization can snatch him up … off the street
       and deport him for this type of offense even if he’s on the electronic

       3 Appellant filed the reporter’s transcript of the May 15, 2001, plea hearing as an
exhibit in support of his 2014 motion to dismiss his convictions (§ 1385).

                                             5.
       monitor because he’s not in custody, physical custody. I think you need to
       warn him that if Immigration decided to, they could deport him, refuse him
       reentry or refuse him the right to become an American citizen because of
       this.

                 “Mr. RENDAHL:     Yes, I did discuss that with him.

                 “THE COURT:       He understands those possibilities?

                 “[APPELLANT]:     Yes.”4 (Italics added.)
       The court and the parties determined appellant’s maximum exposure was three
years. The court advised appellant and obtained his waivers of his constitutional rights.
       Appellant pleaded no contest to count 1, felony possession of cocaine, and
count 3, misdemeanor driving with a blood-alcohol content greater than 0.08 percent; and
admitted the allegation that he had a blood-alcohol content of 0.20 percent and higher.
The court granted the People’s motion to dismiss count 2. The parties stipulated to a
factual basis.




       4  As will be discussed, post, section 1016.5 “requires that before accepting a plea
of guilty or nolo contendere to any criminal offense, the trial court must advise the
defendant that if he or she is not a United States citizen, conviction of the offense may
result in deportation, exclusion from admission to the United States, or denial of
naturalization pursuant to the laws of the United States. [Citation.]” (People v. Martinez
(2013) 57 Cal.4th 555, 558, italics added, fn. omitted.) Section 1016.5 only requires the
court to advise of possible and not mandatory immigration consequences. (Ibid.)
        “[A] validly executed waiver form is a proper substitute for verbal admonishment
by the trial court. [Citation.]” (People v. Ramirez (1999) 71 Cal.App.4th 519, 521.) As
we will also discuss, post, the California Supreme Court recently held that in determining
the merits of a section 1473.7 motion to vacate, a section 1016.5 advisement on a plea
form may be insufficient to mitigate the prejudice from the defendant’s erroneous beliefs
about the impact of his plea on mandatory immigration consequences, since the statutory
advisement states that deportation is a possibility. (Vivar, supra, 11 Cal.5th at p. 533.)
        The court’s exchange with appellant and his attorney, quoted above, is the only
evidence in the record about the section 1016.5 advisements in this case. The instant
record does not include a change-of-plea form or any document signed by appellant that
contained the section 1016.5 advisement.

                                            6.
       The court referred the matter to the probation department for a determination of
whether to place appellant on felony probation. Defense counsel said appellant decided
he would serve “the straight time here” and not go on electronic monitoring.
Sentencing
       On August 7, 2001, the court held the sentencing hearing. Appellant was present
with a different public defender. The court placed appellant on probation for three years
subject to certain terms and conditions.
Probation Violation
       On April 21, 2004, appellant appeared at a probation violation hearing with
another deputy public defender and was assisted by an interpreter. Appellant admitted
the allegations that he violated probation because he failed to make required payments of
fines and fees, report to the probation officer, submit to testing, attend substance abuse
counseling, register as a narcotics offender, and a new arrest for driving under the
influence. The court reinstated him on probation, extended the period for two more
years, and ordered him to serve 90 days in jail.
                            MOTION TO DISMISS (§ 1385)
       On January 8, 2014, appellant, represented by retained counsel Anthony Pullara,
filed a motion to dismiss his 2001 convictions for felony possession of cocaine and
misdemeanor driving under the influence in furtherance of justice pursuant to
section 1385.
Appellant’s Declaration
       Appellant’s motion was supported by his sworn declaration, that he was “currently
in removal proceedings before the United States Immigration Court,” and that his current
immigration attorney, Katherine Lewis, told him that “if I had not admitted to violating
probation, I would be eligible to adjust status (get a green card) and I would be eligible
for relief from deportation.”



                                             7.
       Appellant declared that a visa petition had filed by his father on his behalf, and it
was pending at the time of his plea:

       “When I admitted to violating probation, my immigration status was
       already extremely important because I had been living in the United States
       for 11 years and I had every intention of remaining in the U.S. and
       eventually become a citizen.

              “I immigrated to the United States with my entire family. When we
       left Mexico, my father was a permanent legal resident (green card holder).
       My intention was to eventually become a United States citizen in the same
       fashion that my father became a citizen years later. In fact, my father, who
       already had his green card, filed a visa petition on my behalf in 1992.
       However, there was a long wait time for visas filed by lawful permanent
       resident parents on behalf of their adult children from Mexico.

              “If I had understood that I was giving up all possible immigration
       remedies by admitting to violating probation, I would not have admitted. I
       would have fought the case through the hearing and would have requested
       for my attorney to try to negotiate a modification of probation with
       additional punishments without having to admit the violation.” (Italics
       added.)
       Appellant declared he came to the United States in search of a better life. He was
married to a citizen, and they had two children who were also citizens. He had been
employed for the past three years by a company as a pipelayer and was the main source
of income for his family.
Ms. Lewis’s Declaration
       Appellant’s motion was supported by a sworn declaration from Katherine Lewis,
appellant’s immigration attorney. She did not represent him at the time of his plea, and
he retained her when he filed his postjudgment motions for relief.
       Ms. Lewis stated that appellant was 37 years old, and his felony conviction for
possession of cocaine was considered “a controlled substance offense” under federal
immigration law. As a result of his conviction and probation violation, appellant was
deportable and inadmissible to the United States, he was unable to adjust his status of



                                              8.
being a lawful permanent resident even though he was married to a citizen, and he was
ineligible for cancellation of his removal.5

       “If [appellant] had not admitted to violating probation and expunged his
       case, his conviction would not have rendered him ineligible for nearly all
       relief under immigration law. But for this conviction, he would have been
       eligible to adjust [his] status … and thus would be able to prevent
       deportation. However, there is no waiver available for his conviction and,
       therefore, he is barred from ever obtaining lawful permanent resident status
       and if he is deported, he will never be permitted to immigrate to the United
       States.”
The People’s Opposition
       On January 21, 2014, the district attorney filed opposition, and stated that since the
grant of probation in this case in 2001, appellant was arrested in 2003 for driving under
the influence and placed on probation for four years. In April 2004, he was arrested on a
bench warrant in the instant case, admitted violating probation, his probation was
reinstated and extended for two years, and he was sentenced to 90 days in jail. In August
2012, he was arrested for driving under the influence, and again placed on probation for
four years.
       The People argued appellant was properly advised at the plea hearing as required
by section 1016.5 that he could be deported as a result of his plea to felony possession of
cocaine, and it was a controlled substance offense that made him subject to mandatory
deportation under federal law, regardless of the probation violation.
The Court’s Denial of the Motion
       On January 24, 2014, the superior court held a hearing on the motion. Appellant
was present with counsel. The court accepted the prosecution’s opposition, it did not



       5 A subsequent declaration filed by Ms. Lewis stated appellant was married in
2005, after his plea in this case. The existence of the visa petition filed by his wife is
irrelevant to the question raised by his section 1473.7 motion – his subjective knowledge
about the nature and the circumstances of his plea in 2001.

                                               9.
hear any evidence, and it took the motion under consideration. On March 3, 2014, the
court declined to exercise its discretion and denied defendant’s motion to dismiss.
                           MOTION TO VACATE (§ 1016.5)
       On May 8, 2015, appellant filed a motion to vacate his 2001 convictions pursuant
to section 1016.5. Appellant was represented by a new retained counsel, Daniel Prado.
Appellant’s motion asserted the court failed to advise him of any possible immigration
consequences prior to entering his plea, as required by section 1016.5.6

       “[Appellant] was not advised by the court of potential immigration
       consequences at the time that he entered his plea of no contest. [Appellant]
       does not recall signing a change of plea form wherein immigration
       consequences were mentioned or explained to him. [Appellant] does not
       recall that his attorney ever mentioned the possibility that [he] could be
       deported or excluded from admission, or denied naturalization due to the
       guilty plea. As stated above, had the issue been raised, [appellant] would
       have informed his attorney that he currently had an approved visa petition
       that had been filed by his father, and that remaining eligible to apply for
       lawful permanent resident status was of utmost importance.

              “Moreover, as there is no change of plea form in the court file that
       [appellant] was properly advised, he is presumed not to have received the
       required advisement.”7 (Italics and bold omitted.)

       6  If the court fails to give the section 1016.5 advisement during a plea hearing,
“and the defendant shows that conviction of the offense to which he or she pleaded guilty
or nolo contendere may result in adverse immigration consequences, the court, on the
defendant’s motion, is required to vacate the judgment and permit the defendant to
withdraw his or her plea and enter a plea of not guilty. [Citation.] Relief will be granted,
however, only if the defendant establishes prejudice. [Citation.]” (People v. Martinez,
supra, 57 Cal.4th at pp. 558–559, italics added.)
       7 As noted above, the section 1385 motion to dismiss was filed in 2014 by
appellant’s retained counsel, Mr. Pullara, and supported by the reporter’s transcript of
appellant’s plea hearing. The motion acknowledged the court’s comments at the plea
hearing about the possible immigration consequences, and argued the court failed to
advise appellant that he was going to be subject to mandatory deportation as a result of
the plea.
       The section 1016.5 motion to vacate was filed in 2015 by a different retained
attorney, Mr. Prado. The entirety of the motion and supporting declarations strongly
imply that counsel either was unaware, or did not have, the reporter’s transcript of

                                            10.
       Appellant asserted his trial attorney was prejudicially ineffective because he failed
to advise appellant of the mandatory deportation consequences of his plea as required by
Padilla v. Kentucky (2010) 559 U.S. 356 (Padilla), counsel failed to negotiate a plea that
would not result in his mandatory deportation, and he did not recall the court giving him
the proper advisement of immigration consequences of his plea as required by section
1016.5.
Appellant’s Supporting Declaration
       Appellant filed a supporting declaration and stated that at the time of his plea, his
attorney told him not to fight the case “because there was a chance that I could lose the
case. I was told that I should pled [sic] no contest so that there would be no change of
losing and getting more time. So I did as I was instructed and pled no contest.”

       “I did not know and was not informed that my conviction would cause me to
       be deported. My attorney did not mention anything about immigration and
       what would happen to my status by pleading no contest. My attorney and I
       did not consider my immigration status and the effects of my convictions
       because my attorney and I never talked about it. If we had had a discussion
       about the immigration consequences of the conviction I would have
       informed him that I currently had an approved visa petition filed by my
       lawful permanent resident father that I planned to use to apply for lawful
       permanent resident status in the future. However, no such discussion was
       had.” (Italics added.)
       Appellant declared he did not remember reviewing or signing a form that
explained the immigration consequences of his plea, or the effect the plea would have on
the petition that his father filed on his behalf. Appellant further declared he pleaded no
contest because his attorney told him to do it. He would not have entered the plea if he
had known of the “horrible immigration consequences” that resulted, requiring his
deportation and preventing him from returning to the United States and becoming a



appellant’s plea hearing, because of the allegations that the court never gave any
immigration advisements prior to the plea. As will be seen, however, the People and the
court reviewed the plea transcript in addressing the merits of appellant’s motion.

                                             11.
lawful permanent resident or citizen. “I thought that this conviction had no effect on my
immigration status.” If he had known, he would not have entered the plea and “would
have fought the case like I really wanted to but for my attorney’s advice that I not.”
Ms. Lewis’s Declaration
        Ms. Lewis, appellant’s immigration attorney, again filed a sworn declaration and
stated appellant had lived in the United States for over two decades and was currently in
removal proceedings. She declared appellant was “the derivative beneficiary” of a visa
petition filed on May 21, 1992, by his father, who was a lawful permanent resident at the
time.
        Ms. Lewis declared that any controlled substance violation, except for possession
of 30 grams or less of marijuana for personal use, rendered a noncitizen deportable and
inadmissible under federal immigration law. “Any individual applying to adjust his
status to that of a lawful permanent resident must demonstrate that he is admissible to the
United States.” It would have been advisable for appellant to plead to a different penal
violation to avoid these harsh immigration consequences.
        Ms. Lewis declared that if she had represented appellant, she would have advised
him not to plead to possession of cocaine because it was a deportable offense with
virtually no form of relief available to a noncitizen.

        “This [was] particularly relevant and critical in [appellant’s] case, because
        even at the time that he entered the plea, he had an approved visa petition
        filed by his then-lawful permanent resident father, which had already been
        pending for almost 10 years and would have rendered him eligible to apply
        for lawful permanent resident status as soon as the priority date become
        current, so long as he was not inadmissible.”
        Ms. Lewis declared that any reasonably competent attorney representing a
noncitizen would have known that a controlled substance offense “would likely constitute
a removable offender and that such a conviction would render a noncitizen ineligible for
virtually all forms of relief that would otherwise have been available. At the time that



                                             12.
[appellant] plead [sic] he had an approved visa petition filed by his father, so it would
have been foreseeable that he would [have] an avenue to apply for lawful permanent
resident status in the near future, and thus, was critical that his lawyer explain the very
tangible collateral consequences.”
The People’s Opposition
       On May 14, 2015, the district attorney filed opposition, and agreed that appellant’s
plea made him subject to deportation. The district attorney asserted the court advised
appellant of the immigration consequences as required by section 1016.5 when he entered
his plea, his attorney stated at the plea hearing that appellant had been so advised, and
appellant pleaded to a controlled substance offense that made him deportable. The
People further asserted the ineffective assistance standards set forth in Padilla in 2010
were not retroactive and inapplicable to appellant’s plea hearing in 2001.
The Court’s Hearing
       On May 20, 2015, the court held a hearing on appellant’s motion and heard
arguments from the parties; no evidence was taken. Appellant was not present but
represented by his attorney, Mr. Prado.
       Appellant’s counsel argued there was no evidence appellant’s attorney at the plea
hearing in 2001 knew about appellant’s immigration status, that he had a petition pending
before immigration court filed by his father, or the impact of his plea on that pending
petition. The prosecutor replied that the transcript of the plea hearing showed that
appellant and his attorney discussed the immigration consequences of his plea.
       The court denied the motion based on the plea transcript:

       “[B]ased on the statement that the judge had made previously [at the plea
       hearing] describing the different ways that he could be picked up and taken
       into custody and then [appellant’s] response after Mr. Rendahl indicated
       that he had discussed the citizenship and the immigration ramifications with
       him that [appellant] then spoke up and indicated that he did, in fact,
       understood those ….”



                                             13.
               MOTION TO RECLASSIFY FELONY CONVICTION
       In June and August 2015, appellant, represented by Mr. Prado, filed a petition to
reclassify his felony conviction to a misdemeanor. In response, the People asserted
appellant was ineligible for relief because he had a disqualifying felony conviction. The
court denied the petition, presumably because of the alleged disqualifying conviction.
The Court’s Decision to Grant the Renewed Motion
       On June 7, 2016, appellant, again represented by Mr. Prado, filed another motion
to reclassify his conviction for possession of cocaine from a felony to a misdemeanor
pursuant to Proposition 47 and section 1170.18.
       On July 7, 2016, the court held a hearing on the motion. Appellant was not
present but represented by Mr. Prado. Appellant’s attorney stated his previous motion to
reclassify had been denied because the prosecutor erroneously believed appellant had a
disqualifying prior felony conviction. Appellant’s attorney stated the conviction was for
someone with the same name but a different birthdate. The prosecutor did not oppose the
motion and agreed that appellant did not suffer a disqualifying conviction.
       The court granted appellant’s motion and reduced appellant’s conviction from
felony to misdemeanor possession of cocaine, pursuant to section 1170.18 and
Proposition 47.
              MOTION FOR DISMISSAL/EXPUNGEMENT (§ 1203.4)
       On June 9, 2017, appellant, again represented by Mr. Prado, filed a petition for
dismissal and expungement of his misdemeanor convictions for possession of cocaine
and driving with a blood-alcohol content of 0.08 percent or greater, pursuant to
section 1203.4, because he had successfully completed probation.
       On June 30, 2017, the People filed opposition and asserted that appellant was
ineligible for relief because he had a disqualifying conviction for commission of a lewd
act with a child under the age of 14 years (§ 288, subd. (a)) in 2008.



                                            14.
       On August 1, 2017, the court held a hearing on the motion. The prosecutor
withdrew its prior opposition and stated that it no longer opposed the motion.8 The court
granted appellant’s motion to expunge and dismiss both misdemeanor convictions.9
                          ENACTMENT OF SECTION 1473.7
       In 2017, section 1473.7 became effective and provided that a person no longer
imprisoned or restrained may file a motion to vacate a conviction for the following
reason:

       “The conviction or sentence is legally invalid due to a prejudicial error
       damaging the moving party's ability to meaningfully understand, defend
       against, or knowingly accept the actual or potential adverse immigration
       consequences of a plea of guilty or nolo contendere.” (Former § 1473.7,
       subd. (a)(1); Stats.2016, c. 739 (A.B. 813), § 1, eff. Jan. 1, 2017.)10
       All section 1473.7 motions are entitled to a hearing. In ruling on the motion, the
court shall specify the basis for its conclusion. It “shall grant the motion … if the moving
party establishes, by a preponderance of the evidence, the existence of any grounds for
relief specified in subdivision (a).” (Former § 1473.7, subds. (d), (e).)
       As relevant to the grounds stated in subdivision (a)(1), “… California courts
uniformly assumed … that moving parties who claim prejudicial error was caused by
having received erroneous or inadequate information from counsel, must demonstrate
that counsel’s performance fell below an objective standard of reasonableness under
prevailing norms, as well as a reasonable probability of a different outcome if counsel
had rendered effective assistance. Those courts either expressly or impliedly followed

       8 The record suggests the prosecution withdrew its initial opposition based on the
determination that appellant did not have a disqualifying conviction.
       9 After 2011, the dismissal and expungement for rehabilitation purposes under
section 1203.4 of a conviction for simple possession, as an offense relating to a controlled
substance, has no effect on the federal immigration consequences of that conviction.
(Nunez-Reyes v. Holder (2011) 646 F.3d 684, 689–690, 692–694.)
       10 The second statutory basis for a motion to vacate, contained in both the 2017
and 2019 versions of the statute, is not raised in this case – that there was “[n]ewly
discovered evidence of actual innocence….” (§ 1473.7, subd. (a)(2).)

                                             15.
the guidelines enunciated” in Strickland v. Washington, supra, 466 U.S. 668. (Camacho,
supra, 32 Cal.App.5th at p. 1005, italics added.) Thus, the moving party who brought a
motion to vacate under the 2017 version of section 1473.7, subdivision (a) was required
to prove a claim of prejudicial ineffective assistance of counsel. (Mejia, supra, 36
Cal.App.5th at p. 861.)
             APPELLANT’S SECTION 1473.7 MOTION TO VACATE
       This appeal is based on appellant’s motion to vacate filed on January 23, 2018, by
Judyanne Rogado, a senior deputy public defender. Appellant’s motion asserted his 2001
plea to possession of cocaine should be vacated, based on the court’s alleged violation of
section 1016.5 at the plea hearing, and the 2017 version of section 1473.7 and ineffective
assistance of counsel under the Sixth and Fourteenth Amendments.
       Appellant’s motion restated the arguments raised in his prior motions for relief –
he was placed in removal proceedings and faced deportation because he pleaded to a
controlled substance offense in 2001, he subsequently consulted an immigration attorney
and learned about the specific immigration consequences resulting from his plea to felony
possession of cocaine, and that it was a controlled substance offense under federal
immigration law that subjected appellant to mandatory removal, and he was inadmissible
to return and ineligible to obtain lawful permanent resident status.
       Appellant argued his section 1473.7 motion should be granted and his attorney at
the plea hearing in 2001 was prejudicially ineffective because he failed to advise him that
his conviction for felony possession of cocaine would result in his mandatory deportation
and make him ineligible for the approved visa petition submitted on his behalf by his
father. Appellant argued that under Padilla, an attorney’s general advisement about
possible immigration consequences was insufficient to satisfy the duty to fully advise
about mandatory removal.

       “[Appellant] did not get advisement by the Court, by his defense counsel or
       by the court interpreter of the specific immigration consequences to his


                                            16.
       particular plea. In fact, had the issue been brought to his attention,
       [appellant] would have informed his attorney that the aforementioned visa
       petition had been filed on his behalf and he therefore had a viable means to
       apply for lawful permanent resident status. He does not recall signing a
       plea form, which discussed immigration effects and consequences to his
       plea of no contest. [Appellant] felt pressured by this counsel to enter a
       guilty plea because he was faced with a possible lengthy jail term.
       [Appellant] was informed that if he did not plead no contest the
       consequences would be significantly worse.”
       Appellant asserts his attorney’s error was prejudicial because it was reasonably
probable that he would not have pleaded to the controlled substance offense, and instead
would have risked going to trial, if he knew that he would become ineligible for
immigration relief.11


       11 As we will discuss below, we need not address appellant’s renewed claims of
ineffective assistance in this appeal. Even if we did, however, appellant relies on a series
of cases that are not applicable to the circumstances of his case. First, Padilla, supra, 559
U.S. at p. 368 held the Sixth Amendment’s guarantee of effective counsel requires
attorneys to advise clients if their guilty plea would make them “subject to automatic
deportation,” and an attorney is ineffective in failing to so advise. (Id. at pp. 357, 364,
374.) As noted by the district attorney, the rule announced in Padilla does not apply
retroactively to convictions that were final at the time Padilla was decided in 2010.
(Chaidez v. United States (2013) 568 U.S. 342, 344, 357–358; Camacho, supra, 32
Cal.App.5th at pp. 1004–1005 & fn. 4.) As a result, Padilla’s ineffective assistance
standard was not applicable when appellant entered his plea in 2001.
       In subsequent briefing, appellant acknowledged Padilla was not retroactive but
instead relied on several state cases to argue counsel was required to affirmatively advise
him about the mandatory immigration consequences at the time of his plea in 2001, even
before Padilla was decided. These cases are also inapplicable to the circumstances of his
plea. In re Resendiz (2001) 25 Cal.4th 230 held that “affirmative misadvice regarding
immigration consequences may, depending on the circumstances of the particular case,
constitute ineffective assistance of counsel” (id. at pp. 235, 240), but expressly declined
to address “whether a mere failure to advise could also constitute ineffective assistance”
or whether defense counsel was obligated to research immigration consequences but
doubted the Sixth Amendment imposed “a blanket obligation on defense counsel, when
advising pleading defendants, to investigate immigration consequences or research
immigration law.” (Id. at pp. 240, 249–250.) There is no evidence that appellant
received “affirmative misadvice” from his attorney before he entered his plea. (Cf.
People v. Espinoza (2018) 27 Cal.App.5th 908, 911–918, [defendant entered plea in
2012, when Padilla was effective, and counsel’s warning of possible immigration

                                            17.
       Appellant further argued that in addition to his attorney failing to research or
advise him about the specific immigration consequences, the court failed to comply with
section 1016.5 and did not properly advise him of the severe immigration consequences
prior to entering his plea to a controlled substance offense.
Appellant’s Declaration
       Appellant filed a sworn declaration that he had lived in the United States since
1996, he married a citizen in 2005, they had two children who were also citizens, and his
“whole life is here.” His father had become a citizen and his mother was a lawful
permanent resident.
       Appellant’s declaration stated Mr. Rendahl, his attorney at the plea hearing told
him not to fight the case because there was a chance that he could lose, and he did as he
was instructed. Appellant declared that he did not remember seeing, reviewing, or
signing a form that explained the immigration consequences of his plea.12

       “I did not know and was not informed that my conviction would cause me
       to be deportable and would render me ineligible to apply for a lawful
       permanent resident status. I do not recall my attorney telling me that there
       would be any immigration impact due to my conviction. If we had had a
       discussion about the specific immigration consequences of the conviction, I
       would have informed him that I currently had an approved visa petition
       filed by my lawful permanent resident father that I planned to use to apply


consequences was constitutionally inadequate since he was subject to mandatory
removal].)
        In People v. Soriano (1987) 194 Cal.App.3d 1470, 1481–1482, and People v.
Ogunmowo (2018) 23 Cal.App.5th 67, 76–77, the defense attorneys were found
prejudicially ineffective for giving erroneous information in response to their clients’
repeated and specific questions about the impact of their pleas on their immigration
status. In this case, there is no evidence appellant asked any of his attorneys, prior to the
plea, about the immigration consequences. (Cf. People v. Barocio (1989) 216
Cal.App.3d 99, 107–108 [trial court required to give section 1016.5 at plea hearing, but
defense attorney not required to give section 1016.5 advisement to client because
immigration concerns were “collateral consequence[s]” of the plea].)
        12 As previously noted, the instant record does not contain a change-of-plea form
or any written document stating the section 1016.5 immigration advisement.

                                             18.
       for lawful permanent resident status in the future. I understand from my
       current criminal defense attorney that my prior attorney, Mr. Rendahl
       discussed immigration issues generally with the judge in 2001 and
       Mr. Rendahl said he discussed this with me. While I do not have a
       recollection of any discussions with Mr. Rendahl regarding immigration
       consequences of my plea, if he did tell me anything, it must have been
       something very generic. I am sure he did not tell me the specific
       consequences of the plea. If he had explained the plea would make me
       ineligible for lawful permanent resident status, which I planned to pursue
       through the petition my father filed, I would have not taken the plea.”
       (Italics added.)
       Appellant declared he had no memory of the judge discussing immigration
consequences at the time of his plea hearing. His current attorney showed him the
transcript from the plea hearing, and appellant assumed he “didn’t want to contradict my
attorney in court about the fact that he didn’t discuss the immigration consequences or
that my attorney would have told me if there had been some specific immigration
consequence that was applicable to my plea. Had I understood that the plea would make
me ineligible to apply for lawful permanent resident status, I would certainly have asked
more questions and explained my father had petitioned for me. I would not have taken
the plea if I understood it made me ineligible for lawful permanent resident status.”
       Appellant’s motion was also supported by a declaration from his employment
supervisor, that appellant had worked for the same construction company for five years,
and he was hardworking, reliable, and responsible; and declarations from other family
members, that he was the main source of their income. He had attended classes on
drug/alcohol problems, and his counselor declared he was an “exceptional” group
member.
Ms. Lewis’s Declaration
       Ms. Lewis, appellant’s immigration attorney, filed another supporting declaration
and stated appellant was now 41 years old. She again declared that at the time of his
plea, appellant was “the derivative beneficiary” of a visa petition filed on May 21, 1992,



                                            19.
by his father, who was a lawful permanent resident of the United States at that time, and
now was a citizen.

       “[A]t the time he entered the plea, [appellant] had an approved visa petition
       filed by his then-lawful permanent resident father, which had already been
       pending for almost 10 years and would have rendered him eligible for
       lawful permanent resident status as soon as the priority date become
       current, so long as he was not inadmissible.” (Italics added.)
       According to her declaration, a reasonably competent attorney would have known
that a controlled substance offense was a removable offense and left him ineligible “for
virtually all forms of relief that would otherwise have been available.”

              “At the time that [appellant] ple[d], he had an approved visa petition
       filed by his father, so it would have been foreseeable that he would an
       avenue to apply for lawful permanent resident status in the near future, and
       thus, was critical that his lawyer explain the very tangible collateral
       consequences.”
       Ms. Lewis declared appellant’s attorney should have explored alternate pleas
without the same immigration consequences, such as being accessory to simple
possession, or hit and run.

       “[Appellant] is currently in removal proceedings before the San Francisco
       Immigration Court, and is facing a very real possibility of a removal order
       from the United States. Because of this conviction, the Immigration Judge
       found appellant inadmissible [under federal immigration law] for a
       controlled substance offense violation, and ineligible for adjustment of
       status to that of a lawful permanent resident (obtain his ‘green card’) based
       on his marriage to a U.S. citizen …, relief for which he otherwise is
       eligible. In addition, because of his conviction, he is not eligible for
       cancellation of removal …, relief for which he would be otherwise eligible.
       [¶] The actual immigration consequences of [appellant’s] conviction are
       that he is unable to seek almost any relief from removal in immigration
       court.”
The People’s Opposition
       On February 13, 2018, the district attorney filed opposition and, as in prior
pleadings, agreed that appellant’s plea made him subject to deportation. The district



                                            20.
attorney argued the court gave appellant the appropriate immigration advisement as
required by section 1016.5 at the time of the plea hearing, possession of cocaine is a
deportable offense under federal immigration law, and he knowingly accepted the
consequences of his conviction when he entered his plea.
       As for his ineffective assistance claim, the People stated the standard set forth in
Padilla in 2010 was not retroactive to pleas and convictions entered prior to the decision
in that case, and appellant failed to provide any evidence of ineffective assistance because
he “was advised by the court and by Mr. Rendahl [his attorney at the plea hearing] that
his pleas may result in deportation consequences.”13 (Italics added.)
The Court’s Denial of the Motion
       On March 6, 2018, the court held a hearing on appellant’s section 1473.7 motion
to vacate. Appellant was present with his attorney, Ms. Rogado, and assisted by an
interpreter.
       Appellant’s counsel argued the same equities which led the court to grant the
section 1203.4 motion to expunge his convictions should also support the section 1473.7
motion to vacate. Appellant’s counsel acknowledged there was a discussion about
immigration consequences at the plea hearing, but argued the court only addressed the
possibility of deportation and did not state that appellant was pleading to an offense that
was going to result in his mandatory deportation, and appellant’s attorney failed to so
advise him prior to entering the plea.
       The court denied appellant’s motion without prejudice and found the plea
transcript showed that appellant was advised about the immigration consequences, and


       13 The People’s opposition again claimed that appellant was convicted of child
molestation in 2008 and sentenced to prison. In reply, Ms. Lewis filed a new declaration
and stated she reviewed appellant’s criminal records and documents from the FBI, he was
never convicted of such an offense or ordered to register as a sex offender, and federal
immigration authorities had not alleged such a conviction in the course of the pending
removal proceedings. The People did not contest this declaration.

                                             21.
his attorney at that hearing acknowledged they had discussed the subject. “If you have a
declaration from Mr. Rendell [sic] that he misunderstood the law or that he failed to
advise his client of the consequences … [t]hat would put it in a different position. But
based on the evidence that’s been presented, your motion is denied.”
       ADDITIONAL PROCEEDINGS ON THE SECTION 1473.7 MOTION
       On May 15, 2018, appellant filed a declaration from David Rendahl, the attorney
who represented him at the plea hearing, and requested the court reconsider its denial of
his section 1473.7 motion.
Mr. Rendahl’s Declaration
       Mr. Rendahl declared he represented appellant as a deputy public defender at the
plea hearing in 2001, but he did not have any independent recollection of his case. His
representation occurred before the United States Supreme Court’s ruling in Padilla in
2010, about the standards of representation.

       “In 2001, the usual advisement I gave to clients would be to advise them
       that their plea may have immigration consequences and this case can cause
       you to be deported, however it is unknown if you will actually be deported.

              “At the time, it was my practice to provide clients with the
       immigration consequences of their plea in relation to their status that they
       informed me of, i.e., totally undocumented up to a resident alien with green
       card and in the process of seeking to legally stay in this country and seek to
       be a citizen.

               “Since I have no independent recollection of my specific
       conversations with [appellant] or the information he provided me at the
       time, I don’t know the extent of the actual advisement I gave [appellant] of
       the immigration consequences of his plea.” (Italics added.)
The Court’s Second Hearing on the Section 1473.7 Motion
       On July 2, 2018, the court held a hearing to reconsider appellant’s motion based
on Mr. Rendahl’s declaration. Appellant was present with his attorney, Ms. Rogado, and
assisted by an interpreter. No witnesses appeared, and the court heard the parties’
arguments on appellant’s renewed ineffective assistance claim.

                                            22.
       Appellant’s counsel argued that Mr. Rendahl’s declaration showed that in 2001,
“he would tell clients it’s unknown if they will actually be deported.” Appellant’s
counsel argued that it was a certainty that a plea to a controlled substance offense in 2001
would result in his mandatory removal, deportation, and exclusion. Counsel stated that if
the court granted the motion to vacate, appellant was prepared to enter a plea to
“something other than what he had originally pled to.”
       The prosecutor replied that the rest of Mr. Rendahl’s declaration showed it was
also his practice to tell clients about the immigration consequences of their plea “in
relation to what they told him.” (Italics added.) The prosecutor argued that the entirety
of Mr. Rendahl’s declaration, together with the statements from Mr. Rendahl and
appellant at the plea hearing that they had discussed the immigration consequences of the
plea, showed appellant was fully advised before he entered his plea.
       Appellant’s counsel replied that it was unreasonable to expect appellant would
have entered the plea if his attorney told him that he would be deported if he pleaded to
the charge, which would have been the proper advice since he was pleading to a
controlled substance offense under federal law. Counsel further argued it was not clear
whether Mr. Rendahl knew about appellant’s immigration status at the time of the
hearing, or the consequences of admitting a controlled substance offense. “It would be
different if the transcript read, ‘[appellant] informed me of his status, which was XYZ. I
have informed him, therefore, that if he pleads to this charge, he will therefore be
deported.’ [W]ith that specificity, you can rely more sufficiently on the transcript….”
The court took the matter under submission.
The Court’s Denial of the Motion
       On July 3, 2018, the court filed a written order and again denied appellant’s
section 1473.7 motion to vacate based on his claim of ineffective assistance. The court
set forth the lengthy history of the case and noted appellant’s prior motions for relief



                                             23.
were denied, except the motions to reclassify and expunge. The court cited the transcript
of the plea hearing:

       “The record reflects that the Court asked the Public Defender and
       [appellant] if [appellant] had been advised of the immigration
       consequences. At that time, Mr. Rendahl represented that he advised him
       of the immigration consequences. [Appellant] also responded to the Court
       that he was aware of the immigration consequences.”
       The court found Mr. Rendahl’s recent declaration “indicates that he does not recall
this specific case, but that his usual practice was to advise defendants that their plea can
have immigration consequences, but that it was unknown if they actually would be
deported.”
       The court rejected the credibility of appellant’s declaration filed in support of his
section 1473.7 motion, and found it was inconsistent with the declaration he filed in
2015, in support of his section 1016.5 motion to dismiss:

       “[Appellant] filed a declaration dated April 30, 2015, stating[,] ‘My
       attorney did not mention anything about immigration and what would
       happen to my status by pleading no contest. My attorney and I did not
       consider my immigration status and the effects of my convictions because
       my attorney and I never talked about it.’ Based on the transcripts and
       declaration of Mr. Rendahl, submitted in conjunction with the current
       motion, the court finds that the [appellant] was less than candid in that
       [2015] declaration. [¶] Although the Court is sympathetic to the
       [appellant’s] situation, the Court cannot find that the law or evidence
       presented supports the [appellant’s] request.” (Italics added.)
       Thereafter, appellant filed the instant appeal from the trial court’s denial of his
section 1473.7 motion for relief.14


       14 Appellant initially filed a timely notice of misdemeanor appeal with the
appellate division of superior court, but it was dismissed for lack of jurisdiction because
appellant’s original conviction was for a felony.
       On February 4, 2019, appellant attempted to file a felony notice of appeal with the
Tulare County Superior Court, but the clerk declined to file the notice as untimely. This
court granted appellant’s petition for writ of mandate for leave to file a belated notice of
appeal of this matter under the doctrine of constructive filing.

                                             24.
                   THE 2019 AMENDMENTS TO SECTION 1473.7
       In 2018, while this appeal was pending, the Legislature amended section 1473.7,
effective on January 1, 2019. (Mejia, supra, 36 Cal.App.5th at p. 869; Stats. 2018,
c. 825, § 2 (A.B. 2867).) “The California Legislature knew defendants … had been
misadvised on immigration consequences, yet they were losing section 1473.7 motions to
vacate convictions in 2017 and 2018. The Legislature passed Assembly Bill No. 2867
(2017–2018 Reg. Sess.) to ‘provide clarification to the courts regarding Section 1473.7’
to ‘ensure uniformity throughout the state and efficiency in the statute’s implementation.’
[Citation.] It intended to change the law to give defendants a new right to prevail using
an easier new standard to retroactively challenge invalid prior convictions. [Citations.]”
(Ruiz, supra, 49 Cal.App.5th at p. 1067.)
       Subdivision (a)(1) of section 1473.7 was amended in 2019 to clarify that a motion
to vacate is no longer subject to an ineffective assistance analysis:

              “The conviction or sentence is legally invalid due to prejudicial error
       damaging the moving party’s ability to meaningfully understand, defend
       against, or knowingly accept the actual or potential adverse immigration
       consequences of a plea of guilty or nolo contendere. A finding of legal
       invalidity may, but need not, include a finding of ineffective assistance of
       counsel.” (§ 1473.7, subd. (a)(1), italics added.)15
       The 2019 legislation again stated that the court shall grant the motion if the
moving party establishes, by a preponderance of the evidence, the existence of any
ground for relief specified in subdivision (a). (§ 1473.7, subd. (e)(1).) The Legislature
also clarified exactly what the court was required to find for a motion brought under
subdivision (a)(1):

       15 The 2019 amendments restated the second basis for a motion to vacate, based
on newly discovered evidence of actual innocence. (§ 1437.7, subd. (a)(2).) Section
1473.7, subdivision (a) was again amended, effective January 1, 2021, to include a third
statutory basis for a motion to vacate that is not at issue in this case – that a conviction or
sentence was “sought, obtained, or imposed on the basis of race, ethnicity, or national
origin ….” (§ 1473.7, subd. (a)–(e); Stats. 2020, c. 317, § 5.)

                                              25.
               “When ruling on a motion under paragraph (1) of subdivision (a),
       the only finding that the court is required to make is whether the conviction
       is legally invalid due to prejudicial error damaging the moving party’s
       ability to meaningfully understand, defend against, or knowingly accept the
       actual or potential adverse immigration consequences of a plea of guilty or
       nolo contendere….” (§ 1473.7, subd. (e)(4), italics added.)
       As a result of the 2019 legislation, the amended version of section 1473.7,
subdivision (a)(1) “eliminated the Strickland requirements. [Citation.] Now the trial
court may set aside a conviction based on counsel’s immigration advisement errors
without a ‘finding of ineffective assistance of counsel.’ [Citation.]” (Ruiz, supra, 49
Cal.App.5th at p. 1067; Vivar, supra, 11 Cal.5th at p. 523.) The 2019 version of section
1473.7 has been held to apply to appellate review of motions to vacate that were pending
and not yet final when the amendments became effective. (Camacho, supra, 32
Cal.App.5th at p. 1009; Mejia, supra, 36 Cal.App.5th at pp. 865–866, 871.)
                                       DISCUSSION
I.     Section 1016.5
       In 2015, appellant filed a motion to vacate based on section 1016.5, and claimed
he never received any immigration advisements at the plea hearing as required by the
statute; this motion was denied. Appellant’s instant motion for relief was based on both
section 1473.7 and the court’s alleged violation of section 1016.5 at the plea hearing.
       In this appeal, appellant asserts his current section 1473.7 motion should have
been granted based on the court’s alleged violation of section 1016.5 at the plea hearing.
In doing so, appellant raises the same arguments as in his motion filed in 2015: that the
trial court violated section 1016.5 at the plea hearing because it failed to advise him that
he was pleading to an offense that would make him inadmissible, excludable, and
ineligible for adjustment of his status based on the pending visa petition already filed by
his father.
       As noted by the People, appellant raised these same issues in his motion for relief
filed under section 1016.5 in 2015. The superior court denied his motion in 2015 and he


                                             26.
did not file an appeal from that order. An appeal may be brought from the denial of a
section 1016.5 motion (People v. Totari (2002) 28 Cal.4th 876, 879), and appellant’s
failure to do so prevents him from raising the identical section 1016.5 issues again as part
of his appeal from the denial of his section 1473.7 motion.
       Even if we were to address this issue on the merits, the record refutes appellant’s
claim on this ground. Section 1016.5 “requires that before accepting a plea of guilty or
nolo contendere to any criminal offense, the trial court must advise the defendant that if
he or she is not a United States citizen, conviction of the offense may result in
deportation, exclusion from admission to the United States, or denial of naturalization
pursuant to the laws of the United States.” (People v. Martinez, supra, 57 Cal.4th at
p. 558, italics added, fn. omitted.)
       If the court fails to give the section 1016.5 advisement at a plea hearing, “and the
defendant shows that conviction of the offense to which he or she pleaded guilty or nolo
contendere may result in adverse immigration consequences, the court, on the
defendant’s motion, is required to vacate the judgment and permit the defendant to
withdraw his or her plea and enter a plea of not guilty. [Citation.] Relief will be granted,
however, only if the defendant establishes prejudice. [Citation.] [P]rejudice is shown if
the defendant establishes it was reasonably probable he or she would not have pleaded
guilty if properly advised. [Citation.]” (People v. Martinez, supra, 57 Cal.4th at p. 558–
559, italics added.)
       At the plea hearing in 2001, the superior court complied with section 1016.5 and
advised appellant that “if” he was not a citizen, the Immigration and Naturalization
Service “can snatch him up … and deport him for this type of offense,” and “if
Immigration decided to, they could deport him, refuse him reentry or refuse him the right
to become an American citizen….” (Italics added.) Section 1016.5 only requires the
court to advise the party about the possibility of deportation, and the advisement at
appellant’s plea hearing complied with section 1016.5. (Vivar, supra, 11 Cal.5th at

                                             27.
p. 533.) As we will address below, however, the court’s compliance with the section
1016.5 advisement about possible immigration consequences may not bar relief under
section 1473.7, under certain circumstances, if the defendant pleaded to an offense that
would result in mandatory deportation. (Vivar, supra, 11 Cal.5th at pp. 533–534.)
         Appellant further argues that at the plea hearing, the court’s alleged failure to
comply with section 1016.5 made his plea involuntary and unconstitutional in violation
of Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122. The
purpose of Boykin/Tahl, however, is to ensure that before a criminal defendant enters a
plea, the court must inform him of three constitutional rights – the privilege against
compulsory self-incrimination, the right to trial by jury, and the right to confront one’s
accusers – and obtain the defendant’s personal waiver of each right. (People v.
Cross (2015) 61 Cal.4th 164, 170.) Boykin/Tahl does not support appellant’s claim that
his waiver of constitutional rights was not knowing, intelligent, and voluntary based on
the court’s alleged violation of section 1016.5.
II. Appellant’s Section 1473.7 Motion for Relief
         We turn to the merits of appellant’s section 1473.7 motion based on the 2019
amendments to the statute, because the amendments represented “a clarification of
existing law and therefore appl[y] to nonfinal judgments [denying relief under section
1473.7 motions], including this appeal,” and the parties have not disputed this point.
(Mejia, supra, 36 Cal.App.5th at p. 865; Camacho, supra, 32 Cal.App.5th at pp. 1006–
1008.)
         “Unlike the Padilla rule, section 1473.7 applies retroactively, allowing challenges
to pleas entered into before it was adopted. [Citations.]” (People v. Rodriguez, supra, 68
Cal.App.5th at pp. 309–310.) The 2019 version of section 1473.7, subdivision (a)(1)
states the basis to bring a motion to vacate that is now applicable to this case:

              “The conviction or sentence is legally invalid due to prejudicial error
         damaging the moving party’s ability to meaningfully understand, defend


                                               28.
       against, or knowingly accept the actual or potential adverse immigration
       consequences of a plea of guilty or nolo contendere. A finding of legal
       invalidity may, but need not, include a finding of ineffective assistance of
       counsel.” (§ 1473.7, subds. (a)(1), (e)(4).)
       “[T]he 2018 amendment of section 1473.7 ‘made it easier to retroactively
challenge convictions’ where the defendant was not properly advised of immigration
consequences by removing judicially created ‘barriers’ to relief. [Citation.] Since the
2018 amendment, courts have adopted a more expansive interpretation of section 1473.7,
subdivision (a)(1).” (People v. Rodriguez, supra, 68 Cal.App.5th at p. 311.) “Now the
trial court may set aside a conviction based on counsel’s immigration advisement errors
without a ‘finding of ineffective assistance of counsel.’ [Citation.]” 16
       A.     Camacho and Mejia
       We begin with two cases that first interpreted the 2019 version of section 1473.7.
In Camacho, supra, 36 Cal.App.5th 859, the court held that after the 2019 amendment, a
moving party need only show that there were “one or more” errors that “were prejudicial
and damaged [his] ‘ability to meaningfully understand, defend against, or knowingly
accept the actual or potential adverse immigration consequences of [his or her] plea ….’
[Citation.]” (Id. at p. 1009.) Camacho held the moving party’s declaration and hearing
testimony in that case demonstrated by a preponderance of the evidence his “own error in
believing that a negotiated plea calling for no time in custody would avoid making him
deportable, and in not knowing that his plea would subject him to mandatory deportation
and permanent exclusion from the United States.” (Ibid.) Camacho further held that
based on defendant’s strong ties to the country from his childhood, family, and

       16 As previously noted, appellant asserts his section 1473.7 motion should have
been granted based on his original claim of ineffective assistance. We need not address
the ineffective assistance claim since our review is based on the 2019 amendments to
section 1473.7. (Camacho, supra, 32 Cal.App.5th at p. 1009; Mejia, supra, 36
Cal.App.5th at pp. 865–866, 871.) In addition, as previously explained, appellant’s
ineffective assistance arguments are based on Padilla and other cases that are
inapplicable to his plea.

                                             29.
employment, he demonstrated prejudice by a preponderance of the evidence, because “he
would never have entered the plea if he had known that it would render him deportable,”
and the errors “damaged his ability to meaningfully understand, defend against, or
knowingly accept the adverse immigration consequences of the plea,” and the trial court
should have granted the motion to vacate. (Id. at pp. 1011–1012.)
      Mejia held that “to establish a ‘prejudicial error’ under [the 2019 version of]
section 1473.7, a person need only show by a preponderance of the evidence: (1) he did
not ‘meaningfully understand’ or ‘knowingly accept’ the actual or potential adverse
immigration consequences of the plea; and (2) had he understood the consequences, it is
reasonably probable he would have instead attempted to ‘defend against’ the charges.”
(Mejia, supra, 36 Cal.App.5th at p. 862.)
      Mejia agreed with Camacho’s analysis of finding error: “[T]he focus of the
inquiry in a section 1473.7 motion is on the ‘defendant’s own error in … not knowing
that his plea would subject him to mandatory deportation and permanent exclusion from
the United States.’ [Citation.]” (Mejia, supra, 36 Cal.App.5th at p. 871.)
      Mejia further set forth the standard for prejudice:

      “[A] ‘prejudicial error’ occurs under section 1473.7 when there is a
      reasonable probability that the person would not have pleaded guilty – and
      would have risked going to trial (even if only to figuratively throw a ‘Hail
      Mary’) – had the person known that the guilty plea would result in
      mandatory and dire immigration consequences. [Citation.]

               “ ‘Where a defendant has no plausible chance of an acquittal at trial,
      it is highly likely that he will accept a plea .… [¶] But common sense …
      recognizes that there is more to consider than simply the likelihood of
      success at trial. The decision whether to plead guilty also involves
      assessing the respective consequences of a conviction after trial and by
      plea. [Citation.] When those consequences are, from the defendant’s
      perspective, similarly dire, even the smallest chance of success at trial may
      look attractive.’ [Citation.] In a postconviction setting, courts should not
      simply accept a defendant’s statement of regret regarding the plea, courts
      should also ‘look to contemporaneous evidence to substantiate a


                                            30.
       defendant’s expressed preferences.’ [Citation.]” (Mejia, supra, 36
       Cal.App.5th at pp. 871–872.)
       Mejia held the defendant’s undisputed hearing testimony in that case established
his “own ‘error’ ” within the meaning of section 1473.7 because “he did not
‘meaningfully understand’ or ‘knowingly accept’ the mandatory deportation
consequences when he pleaded guilty in 1994. [Citation.] [The defendant] said that he
would have never pleaded guilty had he known and understood ‘that this would harm me
in the future.’ ” (Mejia, supra, 36 Cal.App.5th at p. 872.)
       As for prejudice, Mejia found “contemporaneous evidence in the record to
substantiate [his] claim that he would not have pleaded guilty had he known about the
mandatory and dire immigration ramifications,” because he had lived in the country for a
substantial period of time with his family, and there were also “lingering questions” about
the strength of the evidence to support the charged offenses. (Mejia, supra, 36
Cal.App.5th at p. 872.) Mejia also found another “contemporaneous substantiation of
prejudice” because the defendant entered “a ‘straight up’ plea directly to the court rather
than a negotiated disposition,” and he was placed on probation. It was not likely that he
would have been sentenced to the maximum prison term if he had been convicted after a
trial because he had no criminal record, and it was an unsophisticated crime. (Id. at
pp. 872–873.)
       B.     Vivar
       In Vivar, supra, 11 Cal.5th 510, the California Supreme Court addressed the 2019
version of section 1473.7, approvingly cited Camacho and Mejia, and clarified the
applicable standard of review. (Vivar, supra, 11 Cal.5th at pp. 529, 530–531.)
       Vivar explained that the Legislature originally enacted section 1473.7 so that
defendants “who were unaware of the immigration consequences posed by a plea entered
many years earlier[]” could subsequently move to vacate their convictions and obtain
relief from imminent immigration orders. (Vivar, supra, 11 Cal.5th at p. 523.)



                                            31.
       “Section 1473.7 offers a remedy in the form of permission to withdraw a
       plea. But it’s a remedy available only to some: those who have completed
       their sentences and who suffered a prejudicial error that damaged their
       ability to meaningfully understand, defend against, or knowingly accept the
       plea’s actual or potential immigration consequences. [Citations.] A
       moving party demonstrates prejudice by showing that in the absence of the
       error regarding immigration consequences, it’s reasonably probable the
       moving party would not have entered the plea. Courts should subject the
       trial court’s prejudice finding under this statute to independent review, a
       standard that heavily weighs trial court factual findings based on the court’s
       own observations, but not trial court findings arising only from a cold
       record.” (Id. at pp. 533–534.)
       The moving party has the burden of proof by a preponderance of the evidence.
(Vivar, supra, 11 Cal.5th at p. 517.) Vivar explained that after the 2019 amendments,
“[a] finding of prejudicial error under this provision may, but need not, be based on
ineffective assistance of counsel. [Citation.]” (Id. at p. 523, italics added.)

       “What someone seeking to withdraw a plea under section 1473.7 must
       show is more than merely an error ‘damaging the moving party’s ability to
       meaningfully understand, defend against, or knowingly accept the actual or
       potential adverse immigration consequences’ of the plea. [Citation.] The
       error must also be ‘prejudicial.’ [Citation.]” (Id. at p. 528.)
       Vivar further explained that “showing prejudicial error under section 1473.7,
subdivision (a)(1) means demonstrating a reasonable probability that the defendant would
have rejected the plea if the defendant had correctly understood its actual or potential
immigration consequences. When courts assess whether a petitioner has shown that
reasonable probability, they consider the totality of the circumstances. [Citation.]
Factors particularly relevant to this inquiry include the defendant’s ties to the United
States, the importance the defendant placed on avoiding deportation, the defendant’s
priorities in seeking a plea bargain, and whether the defendant had reason to believe an
immigration-neutral negotiated disposition was possible. [Citations.]” (Vivar, supra,
11 Cal.5th at pp. 529–530, italics added.)
       Vivar held that on appeal, the independent standard of review applies and “ ‘an
appellate court exercises its independent judgment to determine whether the facts satisfy

                                             32.
the rule of law.’ [Citation.] When courts engage in independent review, they should be
mindful that ‘ “[i]ndependent review is not the equivalent of de novo review .…” ’
[Citation.]” (Vivar, supra, 11 Cal.5th at p. 527, italics added in original.) The motion is
reviewed independently because of “the history of section 1473.7, the interests at stake in
a section 1473.7 motion, the type of evidence on which a section 1473.7 ruling is likely
to be based, and the relative competence of trial courts and appellate courts to assess that
evidence. [Citation.]” (Ibid.)
       Vivar drew a distinction about how certain factual findings are reviewed under this
independent standard:

       “In section 1473.7 proceedings, appellate courts should … give particular
       deference to factual findings based on the trial court’s personal
       observations of witnesses. [Citation.] Where … the facts derive entirely
       from written declarations and other documents, however, there is no reason
       to conclude the trial court has the same special purchase on the question at
       issue; as a practical matter, ‘[t]he trial court and this court are in the same
       position in interpreting written declarations’ when reviewing a cold record
       in a section 1473.7 proceeding. [Citation.] Ultimately it is for the appellate
       court to decide, based on its independent judgment, whether the facts
       establish prejudice under section 1473.7.” (Vivar, supra, 11 Cal.5th at
       pp. 527–528, italics added, fn. omitted.)
       Vivar applied these standards to review the moving party’s motion in that case,
and his declaration that he would not have entered his plea if he understood that it would
result in his mandatory deportation. Vivar held the 2019 version of the statute still
required the defendant “corroborate such assertions with ‘ “objective evidence.” ’
[Citation.] That’s what [the defendant] has done here.” (Vivar, supra, 11 Cal.5th at
p. 530.)

       “Time and again, the record readily conveys how [the defendant] would
       have considered his immigration status ‘the most important part’ of his
       decision to plead. [Citation.] [The defendant] was brought to this country
       at age six as a lawful resident, and he attended schools, formed a family,
       and remained here for 40 years. At the time of his plea, he had two
       children, two grandchildren, and a wife, all of whom are citizens and all of


                                            33.
       whom resided in California. By the time he was deported, his wife was
       undergoing radiation treatment for a thyroid condition. By contrast, [the
       defendant] had virtually no ties to Mexico, spoke Spanish ‘like an
       American,’ and found it ‘difficult to function in Mexican society because
       people treat [him] like an outsider.’ Trial counsel’s recollection and
       contemporaneous notes reflect that [the defendant] was indeed concerned
       about the ‘consequences’ of his plea. All of these constitute
       contemporaneous objective facts that corroborate [the defendant’s] concern
       about the immigration consequences of his plea options. [Citation.] [¶] …
       [¶] … In our view, these objective and contemporaneous facts corroborate,
       in a most convincing way, the statement in [the defendant’s] declaration
       that he ‘would never have plead[ed g]uilty’ if his attorney had informed
       him of the plea’s consequences. [Citations.]” (Id. at pp. 530–531.)
       Vivar acknowledged the trial court rejected the credibility of the defendant’s
declaration but held the appellate court should not have deferred to the trial court’s
factual findings because those findings were “based entirely on a cold record,” and again
emphasized that “[a]n appellate court should instead review such findings independently
where, as here, the factual record consists entirely of written documents.” (Vivar, supra,
11 Cal.5th at p. 533.)
       Vivar further held the section 1016.5 advisements in the defendant’s plea form,
while consistent with the statutory requirements, “did not mitigate the prejudice from
counsel’s deficient immigration advice. What the plea form stated was that deportation
was a possibility. [Citation.] The problem for [the defendant], though, was that
deportation in these circumstances was mandatory – and when he accepted the plea deal,
he remained unaware of that crucial fact. [Citation.] In light of [the defendant’s]
extensive ties to the United States, the generic advisements in the plea form do not
undermine our conclusion that he was prejudiced by counsel’s failure to inform him that
his plea would result in his deportation. [Citations.]” (Vivar, supra, 11 Cal.5th at
p. 533.)
       C.     Evidence of Appellant’s “Own Error”
       In reviewing the merits of appellant’s section 1473.7 motion, the first question is
whether appellant satisfied his burden of establishing by a preponderance of the evidence

                                             34.
his own subjective error “ ‘damaging the moving party’s ability to meaningfully
understand, defend against, or knowingly accept the actual or potential adverse
immigration consequences’ of the plea. [Citation.]” (Vivar, supra, 11 Cal.5th at pp. 528,
530; § 1473.7, subds. (e)(1), (e)(4); Mejia, supra, 36 Cal.App.5th at p. 871; People v.
Rodriguez, supra, 68 Cal.App.5th at p. 321.) The focus “is the mindset of the defendant
and what he or she understood – or didn’t understand – at the time the plea was
taken, …” (Mejia, supra, 36 Cal.App.5th at p. 866.)
       As directed by Vivar, we conduct an independent review of the motion and are not
required to defer to the trial court’s findings or rulings, since the entirety of the evidence
for all of appellant’s postconviction motions was documentary in nature, and the parties
never introduced any testimony at the hearings on those motions. (Vivar, supra,
11 Cal.5th at pp. 524–525, 528; People v. Rodriguez, supra, 68 Cal.App.5th at p. 312.)
       While a section 1473.7 motion will not be granted “merely because the [moving
party] claims to have misunderstood the consequences of a plea,” appellant has met this
burden because he consistently stated in his postconvictions declarations that he did not
know or understand that by pleading no contest to the charged felony of possession of
cocaine, he was going to be convicted of a controlled substance offense under federal
immigration law, it would subject him to mandatory deportation as a certainty, and it
would also render him inadmissible. (See, e.g., People v. Alatorre (2021) 70 Cal.App.5th
757, 770.)
       In his declaration in support of his section 1385 motion filed in 2014, appellant
declared that when he admitted the probation violation, he did not know he was “giving
up virtually all possible immigration relief from deportation,” and he would not have
admitted the violation if he understood that he was “giving up all possible immigration
remedies.” Appellant submitted a declaration in support of his section 1016.5 motion for
relief in 2015, and stated he “did not know and was not informed that my conviction
would cause me to be deported,” his attorney did not mention anything about

                                              35.
immigration and what would happen to his status by pleading no contest, and appellant
and his attorney did not consider the effect of the conviction on his immigration status
because they “never talked about it.” Appellant further stated he did not remember
seeing, reviewing, or signing a form that explained the immigration consequences of the
plea,” and he would not have entered the plea if he had known that his plea would result
in his mandatory deportation and inadmissibility.
       In his declaration filed in 2018 to support the instant section 1473.7 motion for
relief, appellant again stated he did not know and was not informed that his conviction
would result in his mandatory deportation, and he never saw or signed a document that
explained such consequences. Appellant did not recall his attorney telling him there
would be any immigration consequences from his conviction, and if they had discussed
it, appellant would have told him about the pending visa petition filed by his father.
       Appellant declared that his current attorney showed him the transcript of the plea
hearing, and he did not recall the court discussing the immigration consequences even in
the “generic” way shown in the transcript. Appellant’s current attorney advised him that
his attorney at the plea hearing, Mr. Rendahl, “discussed immigration issues generally
with the judge [at the time of the plea] and Mr. Rendahl said he discussed this with me,”
but appellant did not recollect any conversations with Mr. Rendahl about his immigration
consequences. Appellant declared that if Mr. Rendahl “did tell me anything, it must have
been something very generic” and not that he would be subject to mandatory deportation
and ineligible for lawful permanent resident status. Appellant stated that he had reviewed
the plea transcript and assumed he did not want to contradict his attorney when the court
asked if they had discussed immigration consequences. Appellant again declared that if
he had known or understood that his plea would result in mandatory deportation and
inadmissibility, he would not have entered the plea because of his pending visa petition.
       Based on this court’s independent review, the entirety of the record does not
undermine the credibility of the statements in appellant’s postconviction declarations.

                                            36.
The record does not contain a change-of-plea form, or any document signed by appellant
at the time of his plea, that contained the section 1016.5 advisement or stated anything
about the immigration consequences resulting from pleading to felony possession of
cocaine.
       Mr. Rendahl, his attorney at the 2001 plea hearing, did not testify at any of the
evidentiary hearings on his postconviction motions for relief. He submitted a declaration
as part of the instant proceedings, and stated he had “no independent recollection” of his
specific conversations with appellant, thus eliminating any direct evidence to contradict
appellant’s specific claims. Mr. Rendahl cited his usual practice at the time – to advise
clients “that their plea may have immigration consequences and this case can cause you
to be deported, however it is unknown if you will actually be deported,” which is
consistent with the section 1016.5 advisement. Mr. Rendahl further stated it was also his
practice to provide clients with immigration consequences of their plea “in relation to
their status that they informed me of,” from undocumented up to a resident alien with a
green card and in the process of seeking to become a citizen.
       In contrast to Mr. Rendahl’s lack of independent recollection, appellant stated that
he never discussed his specific immigration consequences with his attorney prior to the
plea, he never knew he would be subject to mandatory deportation and inadmissibility as
a result of his conviction, and he would have remembered such a conversation because of
the impact on his pending visa petition. (See, e.g., Camacho, supra, 32 Cal.App.5th at
pp. 1002–1003 [reliance on usual practices insufficient to refute moving party’s specific
declaration].)
                 1.   The Trial Court’s Factual Findings
       The People assert we must defer to the trial court’s factual findings when it denied
his section 1473.7 motion, and its rejection of appellant’s credibility in his 2018
declaration compared to the other declarations he filed in support of his postconviction
motions about whether counsel advised him, and he understood the mandatory

                                             37.
immigration consequences of his plea. As explained in Vivar, however, where the facts
“derive entirely from written declarations and other documents,” the reviewing court
must “decide, based on its independent judgment, whether the facts establish prejudice
under section 1473.7.” (Vivar, supra, 11 Cal.5th at pp. 527–528, italics added.) All of
appellant’s postconviction motions for relief, including the instant section 1473.7 motion,
were exclusively based on documentary evidence and declarations, and no witnesses
were called or testified at any of the hearings on these motions. We are thus not bound
by the trial court’s factual findings when it denied his section 1473.7 motion.
       In supplemental briefing, the People acknowledge Vivar’s holding about the
independent review standard but assert this court must defer to “factual findings by the
original plea court that did take evidence at the time of the plea,” because those findings
undermine the credibility of appellant’s declaration in support of his section 1473.7
motion. The People argue that appellant’s plea hearing in 2001 was “an evidentiary
hearing” and entitled to deference.

       “The trial court questioned appellant and his counsel, viewing and listening
       to determine the credibility of their responses as needed to make a finding
       that appellant understood the consequences of his plea. Absent such a
       finding, the court could not have accepted the plea. This factfinding by the
       plea court is not subject to revisiting merely because appellant was willing
       to make contrary assertions years later. Rather, those facts are binding,
       and, in light of those facts, appellants’ motion was insufficiently credible to
       establish prejudicial error.”
       The People further argue that once the court accepted appellant’s plea in 2001, it
“necessarily found appellant credible in his agreement that counsel did discuss with him
the ‘possibilities’ the court had just recited that could arise ‘because of the conviction of
this.’ Thus, here, when appellant filed a motion that broadly alleged under oath that his
counsel did not discuss those possibilities with him before he pled, those allegations were
to be rejected on their face as contrary to the facts established by the factfinder – i.e., the
trial court, at the time of the plea.” (Italics added.)


                                              38.
       There are several problems with the People’s arguments about deference to these
alleged factual findings, both in the abstract and as applied to this case. First, the
People’s premise is that in reviewing a moving party’s section 1473.7 motion, the trial
court’s original acceptance of the moving party’s plea bars relief as long as the court gave
the section 1016.5 advisement at the plea hearing. However, Vivar held that compliance
with the generic section 1016.5 advisement, which only addresses the possibility of
deportation, may be insufficient to bar relief under section 1473.7 if the moving party
pleaded to an offense that was going to result in his mandatory deportation. (Vivar,
supra, 11 Cal.5th at p. 533.)
       In addition, the People’s arguments undermines the intent behind the enactment
and subsequent amendment of section 1473.7: “Because the prospect of deportation ‘is
an integral part,’ and often even ‘the most important part,’ of a noncitizen defendant’s
calculus in responding to certain criminal charges [citations], both the Legislature and the
courts have sought to ensure … defendants receive clear and accurate advice about the
impact of criminal convictions on their immigration status, along with effective remedies
when such advice is deficient. [Citations.]” (Vivar, supra, 11 Cal.5th at p. 516.) “The
Legislature instructed courts to interpret section 1473.7 ‘consistent with the findings and
declarations made in section 1016.2 of the Penal Code’ [citation] – which in turn
articulated a purpose ‘to codify … related California case law and to encourage the
growth of such case law in furtherance of justice’ [citation].” (Id. at pp. 525–526.)
       As applied to this case, the People’s claim about implied factual findings at the
plea hearing would be meritorious if the plea transcript showed that the court advised
appellant that he was going to be subject to mandatory deportation if he pleaded to the
charged felony offense, and appellant and his attorney replied that they had discussed the
mandatory immigration consequences. (See, e.g., People v. Olvera (2018) 24
Cal.App.5th 1112, 1114–1115 [appellant signed form acknowledging his no-contest plea
“ ‘will, now or later, result in … deportation, exclusion from admission or

                                             39.
readmission’ ”].) In this case, however, the plea transcript shows that, at most, appellant
was aware of the possible immigration consequences, as required by section 1016.5:

               “THE COURT:         [I]f he’s an alien and not a citizen and he’s out
       on the electronic monitor you know Immigration and Naturalization can
       snatch him up … off the street and deport him for this type of offense even
       if he’s on the electronic monitor because he’s not in custody, physical
       custody. I think you need to warn him that if Immigration decided to, they
       could deport him, refuse him reentry or refuse him the right to become an
       American citizen because of this.

              “Mr. RENDAHL:        Yes, I did discuss that with him.

              “THE COURT:          He understands those possibilities?

              “[APPELLANT]:        Yes.” (Italics added.)
       While the court complied with section 1016.5 at the plea hearing in 2001, the
responses from appellant and his attorney indicated that they had discussed possible
immigration consequences – that “[i]f” he was not a citizen and “if” the Immigration and
Naturalization Service decided to, they “could” deport him, refuse him reentry, or refuse
him the right to become a citizen – and appellant was aware of these possible
consequences. The court’s compliance with section 1016.5 at the plea hearing, and
acceptance of appellant’s plea, did not constitute implied factual findings that appellant
was subjectively aware of the actual mandatory deportation consequences of his plea to
an offense relating to a controlled substance.
       D.     Prejudice
       The second question in evaluating appellant’s section 1473.7 motion is whether
appellant was prejudiced by his own subjective error about the mandatory immigration
consequences of his plea. (Vivar, supra, 11 Cal.5th at p. 523.) In denying appellant’s
section 1473.7 motion and rejecting his credibility and the ineffective assistance claim,
the superior court did not reach the question of prejudice. Instead, as explained above,
the court found appellant’s attorney was not ineffective since appellant received the



                                            40.
section 1016.5 advisement about the possible consequences at his plea hearing, and
appellant and his attorney acknowledged they had discussed those issues.
       “[S]howing prejudicial error under [the 2019 version of] section 1473.7,
subdivision (a)(1) means demonstrating a reasonable probability that the defendant would
have rejected the plea if the defendant had correctly understood its actual or potential
immigration consequences. When courts assess whether a petitioner has shown that
reasonable probability, they consider the totality of the circumstances. [Citation.]
Factors particularly relevant to this inquiry include the defendant’s ties to the United
States, the importance the defendant placed on avoiding deportation, the defendant’s
priorities in seeking a plea bargain, and whether the defendant had reason to believe
an immigration-neutral negotiated disposition was possible. [Citations.]” (Vivar, supra,
11 Cal.5th at pp. 529–530.) “The focus [is] on ‘what the defendant would have done, not
whether the defendant’s decision would have led to a more favorable result.’ ” (Id. at
pp. 528–529.) In making this assessment, we consider the totality of the circumstances.
(Id. at p. 529.)
       A “ ‘prejudicial error’ occurs under [the 2019 version] of section 1473.7 when
there is a reasonable probability that the person would not have pleaded guilty – and
would have risked going to trial (even if only to figuratively through a ‘ “Hail Mary” ’) –
had the person known that the guilty plea would result in mandatory and
dire immigration consequences. [Citation.]” (Mejia, supra, 36 Cal.App.5th at p. 871,
quoting Lee v. United States (2017) __ U.S. __, [137 S.Ct. 1958, 1967]; Camacho, supra,
32 Cal.App.5th at p. 1010.)
       In evaluating the record for prejudice as required by the 2019 amendments, the
declarations filed in support of appellant’s section 1473.7 motion raise the strong
inference that his subjective error about the mandatory immigration consequences of his
plea was prejudicial. At the time of his section 1473.7 motion in 2018, appellant was
41 years old, and declared he had lived in the United States since 1996. Appellant never

                                             41.
stated his birthdate, but his declaration indicates he was born in or about 1977, which
meant he was 19 years old when he came to the United States. He married a citizen in
2005, they had two children who were also citizens, and his “whole life is here.” A
declaration from appellant’s employment supervisor stated that he had worked for the
same construction company for five years, and he was hardworking, reliable, and
responsible; declarations from other family members stated he was the main source of
their income.
       More importantly, appellant and his current immigration attorney declared there
was a visa petition that was pending at the time of his plea in 2001 that essentially was
nullified when he pleaded to the controlled substance offense. Appellant declared that he
did not recall discussing the immigration consequences of his plea with his attorney
because “I would have informed him that I currently had an approved visa petition filed
by my lawful permanent resident father that I planned to use to apply for lawful
permanent resident status in the future.” Appellant declared that if his attorney told him
that “the plea would make me ineligible for lawful permanent resident status, which I
planned to pursue through the petition my father filed, I would have not taken the plea.”
(Italics added.) If he “understood that the plea would make me ineligible to apply for
lawful permanent resident status, I would certainly have asked more questions and
explained my father had petitioned for me. I would not have taken the plea if I
understood it made me ineligible for lawful permanent resident status.” Appellant thus
effectively that he did not tell his attorney about the pending visa petition at the time of
the plea, and they never discussed the mandatory deportation consequences.
       The declaration from appellant’s immigration attorney provided further evidence
about this “pending” petition. She stated that at the time of his plea, appellant was “the
derivative beneficiary” of a visa petition filed on May 21, 1992. “[A]t the time he
entered the plea, [appellant] had an approved visa petition filed by his then-lawful
permanent resident father, which had already been pending for almost 10 years and

                                             42.
would have rendered him eligible for lawful permanent resident status as soon as the
priority date become current, so long as he was not inadmissible.” (Italics added.)
       The entirety of the record suggests there was a reasonable possibility that appellant
would not have pleaded to the charged offense if he had been aware of the mandatory
deportation consequences, so that his subjective error about the mandatory deportation
consequences of his plea would be prejudicial. There is an important evidentiary gap,
however, to establish the inherent prejudice in this case. While the declaration from
appellant’s immigration attorney addressed the existence of the visa petition, she did not
explain the meaning of that petition as being “approved” and “pending,” what that meant
in 2001, why the petition had been pending for 10 years, and whether appellant knew
about these circumstances at the time of his plea. The instant record does not contain the
visa petition, any documentary evidence about the specific status of that petition at the
time appellant entered his plea in 2001, whether appellant knew about the existence and
status of that petition at the time he entered his plea in 2001, or whether it was it entirely
speculative that a pending visa petition was going to be granted.
       Due to the retroactive amendments to section 1473.7, appellant merits the
opportunity to amend his motion to attempt to make a showing that he is entitled to relief
due to his prejudicial subjective error, based on the existence and status of the visa
petition at the time of his plea, and appellant’s knowledge about the existence and status
of that petition in 2001. (See Camacho, supra, 32 Cal.App.5th at p. 1009.) Therefore,
we will remand the matter for that limited purpose.
       In sum, we are affirming the trial court’s findings that appellant’s section 1473.7
motion lacked merit based on his claims under section 1016.5 and ineffective assistance
of counsel. However, we are conditionally reversing the order denying the motion and
remanding the matter to allow him to amend the motion and provide additional evidence
to meet his burden of proving by a preponderance of the evidence his prejudicial error in
not meaningfully understanding or knowingly accepting the actual immigration

                                              43.
consequences of his plea. The trial court may then reconsider the motion under the legal
framework as set forth in the 2019 version of section 1473.7, as set forth in Vivar,
Camacho, and Mejia. If appellant declines to amend his motion within 30 days, the trial
court shall reinstate the order denying his section 1473.7 motion.
                                     DISPOSITION
       The trial court’s order denying appellant’s section 1473.7 for relief is conditionally
reversed and the matter remanded for further appropriate proceedings.



                                                            POOCHIGIAN, ACTING P. J.
WE CONCUR:



DETJEN, J.



SNAUFFER, J.




                                            44.